Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149222(71)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  JOSE A. RODRIGUEZ,                                                                                  Richard H. Bernstein,
             Plaintiff-Appellee,                                                                                      Justices
                                                                    SC: 149222
  v                                                                 COA: 312187
                                                                    Wayne CC: 09-028366-NO
  FEDEX FREIGHT EAST, INC., RODNEY
  ADKINSON, LAURA BRODEUR,
  MATTHEW DISBROW, WILLIAM D.
  SARGENT, and HONIGMAN MILLER
  SCHWARTZ and COHN, LLP,
             Defendants-Appellants.
  _________________________________________/

       On order of the Court, the motion for reconsideration is considered, and it is
  DENIED.


        Young, C.J. (concurring).

         I concur in this order of denial because I believe that this motion for
  reconsideration was entirely meritless and vexatious. I would, therefore, have sanctioned
  both the plaintiff and his attorney $1,000 for violating MCR 7.316(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 28, 2015
                                                                               Clerk